Citation Nr: 1229601	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-50 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for fibromyalgia, obesity, and a back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required in this case, for the reasons noted below.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

In this case, the Veteran was afforded a VA examination in October 2009.  The Board finds that this examination was inadequate.  Indeed, the examiner concluded that sleep apnea was less likely than not caused by or a result of active service and did not have its inception in military service.  The examiner reasoned, in part, that the Veteran was not treated for sleep apnea while on active duty and the Veteran reported that his symptoms of snoring began soon after service.  However, in so stating the examiner appears to have misinterpreted the evidence of record.  Specifically, on his December 2008 Notice of Disagreement (NOD), the Veteran stated that on April 1991 Southwest Asia Redeployment medical evaluation, he reported that he had trouble sleeping.  The limited service treatment records available include an April 1991 Southwest Asia demobilization/redeployment medical evaluation that confirm that the Veteran checked "YES" when asked if he had  trouble sleeping.  Additionally, in his NOTICE OF DISAGREEMENT, the Veteran reported that when he married his current wife in 1993, she told him that would stop breathing and she would shake him to get him to start breathing again.  

While the Veteran was not formally diagnosed with sleep apnea until many years after service, it does not appear that the VA examiner considered the Veteran's contentions and symptoms of a sleep impairment that dated back to his active service when formulating this opinion.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Additionally, on his NOD, the Veteran indicated that he experienced lung damage, depression, anxiety, and sinus problems that may have contributed to his sleep apnea.  He reported that exposure to chemicals and pesticides, having Anthrax shots, and taking Pyridostigmine Bromide tablets may have also contributed to his sleep apnea.  The Veteran is currently service-connected for adjustment disorder with anxiety and mild restrictive lung disease as due to qualifying chronic disability (environmental hazard in the Gulf War/Undiagnosed illness) as well as multiple other disabilities related to environmental hazard in the Gulf War.  However, the examiner did not provide an opinion as to whether the Veteran's service-connected adjustment disorder with anxiety and mild restrictive lung disease or any other service-connected disability have caused or aggravated his sleep apnea.  Therefore, a new VA examination is necessary to determine the nature and etiology of the Veteran's sleep apnea, including both direct and secondary theories of causation.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9(2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board notes that a compact disc (CD) associated with the Veteran's claims file is broken and cannot be reviewed at this time.  While it appears that the CD was submitted in association with the records from the Social Security Administration that appear to be completely printed for the record, the matter should be clarified on remand.   If it's determined that there is missing relevant information located on the CD, then such information should be obtained.  

In addition, the Veteran has not been provided complete VCAA notice with respect to his claim for entitlement to service connection on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of the evidence needed to substantiate entitlement to service connection for sleep apnea on a secondary basis. 

2.  The RO/AMC should clarify the source of the broken CD and determine whether it contains any relevant information.  If the RO/AMC determines that information on the CD is duplicative of evidence already associated with the claims file or is irrelevant to the current claim, then such findings should be documented in the claims file, with an explanation as to how the RO/AMC arrived at that determination.  

If the RO/AMC determines that the CD contains information that is relevant and not duplicative of evidence already associated with the claims file, then another copy of the CD or its associated records must be obtained.  All efforts to obtain a copy of the CD or its associated records must be documented.

Efforts to obtain a copy of the CD or the associated records must continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After completion of the above development, the Veteran should be scheduled for a new VA examination to determine whether he has sleep apnea that is the result of a disease or injury in service (or had its onset in service); or was caused or aggravated by his service-connected disabilities.

The entire claims file, to include his service treatment records, a copy of this Remand, and any relevant records in Virtual VA, must be made available to the examiner. The examiner should note that the claims file, to include the service and post service treatment records, was reviewed. 

After considering the Veteran's statements and history of symptoms and treatment, and after identifying all manifestations of the service-connected sleep apnea, the examiner should: 

a) Provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that the Veteran has sleep apnea that had its onset in active service or is otherwise the result of disease or injury in service, to include exposure to chemicals and pesticides, Anthrax shots, and Pyridostigmine Bromide tablets. 

The examiner should specifically comment on the April 1991 Southwest Asia demobilization/redeployment medical evaluation in which the Veteran checked "YES" when asked if he had a cough or sinus infection, as well as trouble sleeping.  In an April 1991 redeployment report of medical history, the Veteran indicated that he had shortness of breath and chronic cough.  He clarified that since being in Saudi Arabia and being exposed to sand and dust, he has had pain in his chest and a chronic cough.

b) If not related to service, the examiner should then provide an opinion at the whether there is at least a 50 percent probability (at least as likely as not) that the sleep apnea was caused by any service-connected disability (adjustment disorder with anxiety, residuals of left eye injury, and tinnitus, as well as multiple disabilities related to environmental hazard in the Gulf War/undiagnosed illness, including irritable bowel syndrome multiple joint/muscle pain, headaches, and mild restrictive lung disease).  

c )If not related to service or to any service-connected disability, then the examiner should opine whether there is at least a 50 percent probability (at least as likely as not) that the sleep apnea was aggravated (made permanently worse beyond its natural progression) by any service-connected disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

A clear rationale should accompany all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  Moreover, the examiner is advised that the Veteran is competent to report his symptoms and history, including any continuity of symptomatology and such reports, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other development is required. If further action is required, it should be undertaken prior to returning the case to the Board.

5.  If the benefits sought on appeal remain denied, then issue a supplemental statement of the case. The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



